Citation Nr: 1017623	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1939 to June 
1940, from June 1942 to October 1945, and from June 1946 to 
June 1949. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran testified at a hearing before a 
Decision Review Officer (DRO) in September 2006 and at a 
hearing before the Board in October 2008.  In January 2009, 
the Board returned the case for additional development and 
the case was subsequently returned to the Board for further 
appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran does not have a prostate disorder that is 
causally or etiologically related to service.


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence to the Veteran in December 2004, 
June 2005, and February 2009; a rating decision in July 2005; 
a Statement of the Case in March 2006; and Supplemental 
Statements of the Case in June 2006 and January 2007.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
Veteran with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the Veteran is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the Veteran had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the 
January 2010 Supplemental Statement of the Case.  A Statement 
of the Case or Supplemental Statement of the Case can 
constitute a readjudication decision that complies with all 
applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a Statement of the Case or Supplemental 
Statement of the Case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  The Board notes that the Veteran's 
service treatment record from his first period of service in 
the U.S. Army are unavailable.  In May 2005, the National 
Personnel Records Center indicated that those records were 
presumed destroyed in a fire.  In June 2005, the RO informed 
the Veteran of the above response and advised him of the 
alternative sources of information he could submit.  The 
Board notes that the service treatment records which are 
associated with the claims file include treatment for low 
grade prostatitis and several sexually transmitted diseases 
including urethritis, gonorrheal urethritis, gonorrhea, and 
gonococcus infection of the urethra which the Veteran has 
indicated were related to his current prostate disorder.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the Veteran had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In the alternative, where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has that 
condition.  The evidence must be medical unless it relates to 
a condition as to lay observation is competent.  38 C.F.R. § 
3.303(b).

If chronicity is not applicable, service connection may still 
be established if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that in-
service symptomatology.  38 C.F.R. §3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

As already noted, the Veteran's service treatment records for 
his first period of service from October 1939 to June 1940 
are missing and presumed destroyed.  Under such 
circumstances, there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully whether reasonable doubt exists to resolve in favor 
of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those 
records, if they existed, remain absent from the file, the 
Board's analysis has been undertaken with the heightened 
obligation in mind.  The case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Veteran claims that he has a prostate disorder that is 
related to his military service, including treatment for 
sexually transmitted diseases.  

As noted, the Veteran's service treatment records reveal 
treatment for various sexually transmitted disease including 
urethritis, gonorrheal urethritis, gonorrhea, acute gonorrhea 
of the urethra, and gonococcus infection of the urethra.  A 
September 1943 examination revealed that the Veteran's 
prostate was totally dry and normal in size and consistency.  
The Veteran treated for low grade prostatitis in June 1948.  
The Veteran's June 1969 separation examination noted a 
gonococcus infection of the urethra in December 1947.  
Examination of the genitourinary system was noted to reveal 
no significant abnormalities at that time.  

Private treatment reports from Kaiser Permanente dated from 
December 1994 to May 1998 indicated a diagnosis of possible 
urethritis and urethral benign prostatic hypertrophy (BPH) in 
December 1994.  The Veteran was noted to have a history of 
hematuria in 1992.  He was assessed with hematuria and an 
enlarged prostate in May 1998.  

Associated with the claims file are private treatment reports 
from K. Myers, M.D., dated from January 1999 to July 2004.  
The Veteran was diagnosed with BPH in March 2004, BPH and an 
elevated prostate specific antigen (PSA) in July 2004, and 
prostatitis in January 2005.

Associated with the claims file are two letters from Dr. 
Myers.  The first letter is dated in January 2005 and 
indicated that the Veteran had been evaluated over time for 
intermittent prostate problems.  Dr. Myers reported that the 
Veteran was seen for lower back discomfort and urinary 
hesitancy.  Dr. Myers indicated that examination of the 
Veteran was consistent with prostatitis with a swollen and 
tender prostate gland.  Dr. Myers noted that another 
urologist had diagnosed the Veteran with an enlarged prostate 
and the possibility of prostate cancer but did not initiate 
any further workup.  Dr. Myers indicated that the Veteran was 
being treated for a prostate infection with antibiotics and 
an alpha-blocker.  The second letter, dated in September 
2006, indicated that the Veteran had a history of an enlarged 
prostate gland and elevated PSA.  Dr. Myers also noted that 
the Veteran had symptoms associated with BPH.  Dr. Myers 
indicated that the Veteran believed that his BPH could be 
related to some remote sexually transmitted disease.  Dr. 
Myers concluded that the Veteran's prostate problems were not 
related to any previous history of sexually transmitted 
disease.  

The Veteran and his spouse testified at a hearing before a 
DRO in September 2006.  The Veteran testified that he was 
diagnosed with an enlarged prostate in service.  His spouse 
testified that the Veteran was treated for prostate problems 
soon after he separated from service in June 1949.  The 
Veteran testified that he believed his prostate problems 
first manifested in service.   

The Veteran and his spouse testified at a hearing before the 
Board in October 2008.  The Veteran testified that he was 
treated for sexually transmitted diseases (STDs) while 
serving in the military.  He indicated that he was treated 
with antibiotics.  The Veteran reported that he was not 
informed by military doctors that prostatitis was a possible 
complication of his STDs.  He testified that he had trouble 
bending over to tie his shoes and was diagnosed with 
prostatitis.  The Veteran's spouse testified that he was 
treated within one year of service for prostatitis on several 
occasions.  The Veteran reported that his current physician 
was Dr. Myers and he had seen a specialist on one occasion.  
The Veteran's representative indicated that the Veteran's 
recurring gonococcal infections in service were the result of 
prostatitis.  

The Veteran was afforded a VA examination in April 2009.  The 
examiner indicated that the claims file was reviewed.  The 
examiner reported that the Veteran had gonococcal urethritis 
in service and no prostate complaints.  He opined that the 
Veteran's prostatitis was less likely than not secondary to 
his gonococcal urethritis which was treated in service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a prostate 
disorder.   

The service medical records document treatment for STDs on a 
number of occasions.  The Veteran was also treated for low 
grade prostatitis on one occasion.  However, his June 1969 
separation examination revealed a normal genitourinary 
examination.  Medical records since service variously 
document diagnoses of hematuria, an enlarged prostate, BPH, 
an elevated PSA, possible urethritis, and prostatitis.  Two 
medical opinions are of record and both include negative 
nexus opinions.  The Veteran's private physician, Dr. Myers, 
concluded that the Veteran's prostate problems were not 
related to any previous history of sexually transmitted 
disease.  Additionally, a VA examiner opined that the 
Veteran's prostatitis was less likely than not secondary to 
his gonococcal urethritis which was treated in service.  In 
short, the Board finds that the preponderance of the evidence 
is against a finding linking any current prostate disorder to 
service.  

The Board acknowledges the Veteran's contention that his 
prostate disorder is related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a prostate 
disorder and service.  

The Board has considered all of the evidence of record, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  The Board 
finds the preponderance of the evidence is against the claim 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a prostate disorder is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


